Title: To James Madison from Michael Baldwin, 9 October 1804 (Abstract)
From: Baldwin, Michael
To: Madison, James


9 October 1804, Chillicothe. “In consequence of my being a Candidate for the assembly of this State for the county of Ross, the constitution of the state of Ohio compels me to resign the Office of Attorney for the District of Ohio.
“Be pleased Sir to return my sincere thanks to the President of the United States, for the honor conferred upon me by bestowing me the appointment without any solicitations on my part. A considerable bu[s]iness for the District Attorney is now depending in the Court, which will render an appointment immediately necessary. Should my recommendation of a Successor have any influence with the Executive, I should cheerfully propose William Creighton Junr. to be my Successor. He is a young Gentleman of talents & integrity & eminent in his profession. He has resided here for Six years past.”
